Citation Nr: 1037804	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, 
Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral foot 
disability, claimed as jungle rot, to include as secondary to 
herbicide exposure.

2.  Entitlement to service connection for a heart condition, to 
include as secondary to service connected posttraumatic stress 
disorder (PTSD) and herbicide exposure. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to service connected PTSD and herbicide 
exposure.

4.  Entitlement to service connection for a digestive system 
disorder, to include gastroesophageal reflux disorder, to include 
as secondary to service connected PTSD and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 
1971 and from September 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2010, the Veteran was afforded a 
hearing before the undersigned.  A transcript of the hearing has 
been associated with the claims file.

With respect to the claim of service connection for a heart 
condition, the Board notes that the Secretary for Veterans 
Affairs announced that ischemic heart disease will be added to a 
list of diseases associated with herbicide exposure.  See 75 Fed. 
Reg. 53202 (August 31, 2010).  As a Vietnam veteran, this will 
have a significant impact on the Veteran's claim.  However, VA 
has not yet revised its regulations governing diseases 
presumptively associated with herbicide exposure.  Until that 
time, this issue must be held in abeyance.

The issues of entitlement to service connection for hypertension 
as secondary to service connected PTSD and herbicide exposure, 
and a digestive system disorder as secondary to service connected 
PTSD and herbicide exposure are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues adjudicated herein has been obtained.

2.  Service connection for jungle rot of the bilateral feet was 
denied by the RO in a November 2006 final rating decision.  

3.  The additional evidence received since the November 2006 
decision is not new and material and does not a reasonable 
possibility of substantiating the claim for service connection 
for jungle rot of the bilateral feet.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision which denied service 
connection for jungle rot of the bilateral feet is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).

2.  New and material evidence has not been received since the 
November 2006 prior final rating decision to reopen the claim of 
service connection for jungle rot of the bilateral feet.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  With respect to 
the Veteran's claim as to whether new and material evidence has 
been received to reopen a claim of service connection for a 
bilateral foot disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, letters were 
sent in February 2004 and August 2007 in accordance with the duty 
to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The Veteran was notified 
of the basis for the prior denial of the claim and of evidence 
that was needed to reopen the claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The letter also notified the Veteran that 
evidence sufficient to reopen the previously denied claim must be 
"new and material," closely mirroring the regulatory language of 
38 C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

VA's statutory duty to assist a claimant in the development of a 
previous finally denied claim does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim such 
as in a case where the claimant lacks legal eligibility for the 
benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2009).  

In this case, the Veteran has been afforded a VA examination.  
The Board specifically notes that the Veteran was afforded a VA 
examination relating to his foot claim in August 2009.  38 C.F.R. 
§ 3.159(c) (4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).   The Board finds that the VA opinion 
obtained in this case is adequate as it was predicated on review 
of the Veteran's medical history, to include statements of the 
Veteran.  The report also provided a complete rationale for the 
opinion which is supported by the evidence of record.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, supra.

New and Material Evidence

Historically, the Veteran filed a claim for service connection 
for jungle rot of the bilateral feet in November 2003 and in May 
2004, the RO denied the claim.  The Veteran did not appeal and 
the decision became final.  Thereafter, the Veteran requested to 
reopen his claim for service connection for jungle rot of the 
bilateral feet and in November 2006, the claim was denied on the 
basis that new and material evidence had not been submitted in 
order to reopen the claim.  The Veteran did not appeal and, once 
more, the decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2006).  Subsequently, the Veteran requested to 
reopen his claim.  In an October 2008 rating decision, the RO 
denied the request to reopen and the Veteran's claim was denied.  
See also May 2009 supplemental statement of the case.  
Thereafter, the Veteran filed a timely appeal.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the consideration of 
the current claim on appeal.  

Although the RO has denied reopening the previously denied claim 
for service connection, the Board is required to address this 
particular issue (e.g., the new and material claim) in the first 
instance.  The Board has the jurisdiction to address a new and 
material issue and to reach the underlying de novo claim.  In 
this regard, the Board notes that regardless of the RO's 
determination on the matter of reopening the Veteran's claim for 
service connection, that decision is not binding on the Board, 
and the Board must decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Thus, before 
reaching the merits, the Board must first rule on the matter of 
reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

Because the November 2006 RO decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi at 510.  However, the 
Board is not required "to consider the patently incredible to be 
credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King 
v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not 
assume credibility of evidence "when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion").

Initially, the Veteran contends that his jungle rot of the 
bilateral feet is related to service in the Republic of Vietnam, 
to include herbicide exposure.  He reports experiencing problems 
with the bilateral feet since service.

At the time of the November 2006 rating decision, the evidence of 
record included the Veteran's service treatment records and 1987 
private treatment records for the bilateral feet.  

Service records show complaints of and treatment for the 
bilateral feet.  More specifically, in a May 1978 report of 
medical history, the Veteran noted sore feet and foot trouble and 
there was a notation that his calluses had been trimmed prior to 
that time.  Additionally, an October 1983 report of medical 
examination shows plantar calluses, mildly tender and 
asymptomatic.   The records show no treatment for jungle rot.

Private treatment records from 1987 show treatment for bunions 
and bone fragments in the bilateral feet.  An April 1987 
treatment record noted a past history of jungle rot infection in 
Vietnam affecting both lower extremities which would be treated 
with Lorisone Ointment at a later date.  The diagnosis on 
examination was bilateral hallux abductor valgus deformity with 
hammertoes.  In May 1987, the Veteran underwent surgery to remove 
bone fragments from the bilateral feet.  

In reaching a determination on whether the claim should be 
reopened, the Board must consider the reason for the prior 
denial.  In November 2006, the RO declined to reopen the 
Veteran's claim for service connection for jungle rot of the 
bilateral feet, in essence, because there was no evidence of 
treatment for the condition in service and no probative evidence 
of record relating the condition to service.  

The evidence received since the November 2006 rating decision 
includes duplicative 1987 private treatment records, 2007 private 
treatment records, and an August 2009 VA examination report.

Private records dated in 2007 show treatment for hallux valgus, 
hammertoes, and porokeratomas of the bilateral feet, including 
lesions with bony involvement.  Skin pathology shows evidence of 
clavus and dermal scarring of the right foot.  The records make 
no mention of jungle rot.

In August 2009, the Veteran was afforded a VA examination of the 
bilateral feet.  The examiner reviewed the Veteran's medical 
history and opined, in essence, that the Veteran's foot condition 
was not consistent with jungle rot (tinea pedis) which is not a 
chronic condition and tends to affect the webs of the toes and 
toenails and does not produce deep calluses and corns as seen in 
this patient.  The examiner diagnosed hallux valgus with 
hammertoes, unrelated to the Veteran's service as there was no 
evidence of such disorders during service.  Additionally, the 
examiner diagnosed porokeratsis planteris descreta which is an 
inherited condition.

Upon review, the Board finds the evidence submitted since the 
November 2006 rating decision is not sufficient to reopen the 
claim.  Although the evidence is new, in that it was not 
previously submitted, it is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  In this regard, the evidence submitted prior to the 2006 
rating decision consisted of evidence showing treatment for a 
calluses on the feet during service and post-service treatment 
for hallux valgus with hammertoes, without probative evidence 
relating the Veteran's current foot condition to service.  
Likewise, since the 2006 RO rating decision, the evidence 
includes records showing continued treatment for bilateral foot 
condition; however, once again no competent medical opinion has 
been offered to indicate a relationship between the foot 
condition and service.  Further, a new 2009 VA medical opinion 
establishes a negative relationship between the Veteran's current 
bilateral foot conditions and service.    

With regard to the lay statements provided by the Veteran, the 
Board finds these statements are not new because they are 
duplicative of the Veteran's prior contentions regarding 
continuity of symptomatology.  In essence, the Veteran maintains 
that he began experiencing symptoms in service and that his 
symptoms have continued until the present time.  The newly added 
lay statements essentially reiterate the arguments made prior to 
the prior November 2006 rating decision and this cannot be 
considered new evidence.  See Bostain v. West, 11 Vet. App. 124 
(1998) (noting that lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence); see 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, new 
and material evidence has not been received with regard to the 
Veteran's claim of entitlement to service connection for jungle 
rot of the bilateral feet and the claim cannot be reopened.

While the Veteran contends that the current foot condition is 
related to service, neither are competent to offer a medical 
opinion, and such statements do not provide a sufficient basis 
for reopening a previously disallowed claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  There is no competent medical opinion of record 
relating the Veteran's current disorder to service.  Thus, the 
Board finds that the evidence received since the November 2006 
prior final rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection for 
a bilateral foot condition.

The Veteran remains free, of course, to apply to reopen his claim 
at any time with the RO, especially if he obtains medical 
evidence showing that his foot condition is related to active 
military service.  


ORDER

New and material evidence has not been received to reopen a claim 
for entitlement to service connection for jungle rot of the 
bilateral feet.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining issues on appeal.  

In this case, the Veteran contends that his hypertension and 
gastroesophogeal reflux disease are related to service.  More 
specifically, he contends that these disorders are proximately 
due to service-connected PTSD or herbicide exposure.  The Board 
notes that a medical opinion addressing the Veteran's assertions 
has not been provided.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on evidence showing a diagnosis of and treatment for 
hypertension and the Veteran's testimony of observable symptoms 
of a digestive system disorder, the Board finds a VA examination 
necessary in order to determine the Veteran's complete disability 
picture and to determine whether the Veteran has current 
disabilities related to service, to include herbicide exposure 
therein, or service-connected PTSD.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
(noting that a medical examination or opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim).  As this case 
presents certain medical questions which cannot be answered by 
the Board, a VA examination must be conducted.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) (finding that the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  Additionally, no nexus opinion has 
been provided regarding the etiology of the Veteran's 
hypertension and gastroesophageal symptoms, and the Veteran has 
not been afforded a VA examination in connection with his claims.  
Thus, VA examinations are necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also Colvin, supra.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his hypertension.  The Veteran's 
claims folder must be provided to the VA 
examiner to review in conjunction with the 
Veteran's examination.  The examination 
report should state that the claims folder 
has been reviewed.  

a)  The examiner should be requested to 
express an opinion as to whether there is a 
50 percent probability or greater that the 
Veteran's hypertension is the direct result 
of a disease or injury in service or is 
otherwise related to the Veteran's service 
to include exposure to herbicides.  

b)  The examiner should also be requested to 
express an opinion as to whether there is a 
50 percent probability or greater that the 
Veteran's hypertension is proximately due 
to, OR aggravated by the Veteran's service-
connected PTSD.  If the service- connected 
PTSD aggravated (i.e., permanently worsened) 
hypertension, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation, if 
possible.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability, and does 
not include an increase in the disorder 
which is due to the natural progress of the 
condition.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of any digestive system disability.  
The Veteran's claims folder must be provided 
to the VA examiner to review in conjunction 
with the Veteran's examination.  The 
examination report should state that the 
claims folder has been reviewed.  

a)  The examiner should be requested to 
express an opinion as to whether there is a 
50 percent probability or greater is a 
digestive system disability is the direct 
result of a disease or injury in service or 
is otherwise related to the Veteran's 
service to include exposure to herbicides.  

b)  The examiner should also be requested to 
express an opinion as to whether there is a 
50 percent probability or greater that the 
Veteran's digestive system disability is 
proximately due to, OR aggravated by the 
Veteran's service-connected PTSD.  If the 
service- connected PTSD aggravated (i.e., 
permanently worsened) the digestive system 
disability, the examiner should identify the 
percentage of disability which is 
attributable to the aggravation, if 
possible.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability, and does 
not include an increase in the disorder 
which is due to the natural progress of the 
condition.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

3.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

4.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the claims based on all the evidence 
of record, including any additional 
information obtained as a result of this 
remand, and all governing legal authority 
including the recent regulatory revisions to 
38 C.F.R. § 3.304(f) (2009).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


